Citation Nr: 9915611	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  93-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder.

2.  Entitlement to service connection for chloracne as a 
residual of exposure to a toxic herbicide (Agent Orange).

3.  Whether the requisite new and material evidence has been 
submitted to reopen a claim for service connection for a 
cardiovascular disability, to include hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1971.  This appeal arises from a March 1992 rating 
decision of the Reno, Nevada, Regional Office (RO).  In this 
decision, the RO denied service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed this 
determination.

In January 1995, the Board of Veterans' Appeals (Board) 
remanded this case in order to develop the veteran's Social 
Security Administration (SSA) records and the circumstances 
of his claimed stressors.  The case was again remanded by the 
Board in December 1997 to develop pre-service medical records 
and conform the adjudication of this claim to the U. S. Court 
of Appeals for Veterans Claims (previously known as the U. S. 
Court of Veterans Appeals prior to March 1, 1999) (hereafter 
referred to as the Court) decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The case has now returned for appellate 
consideration.

This case also arises from the RO's May 1997 rating decision 
that denied service connection for a psychiatric disability 
and chloracne as a residual of exposure to a toxic herbicide 
known as Agent Orange.  It was further determined by the RO 
that the veteran had failed to submit the requisite new and 
material evidence to reopen a claim for service connection 
for a cardiovascular disability to include hypertension.  
While this case was on remand to the RO, the veteran 
completed his appeal of these issues and they are now 
properly before the Board.

The issues of whether the veteran has submitted new and 
material evidence to reopen a claim for service connection 
for a cardiovascular disability, to include hypertension; and 
his claim for service connection for chloracne as a residual 
of exposure to a toxic herbicide are discussed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The preponderance of the medical evidence does not 
establish a current diagnosis for PTSD.

2.  Although the veteran reported a history of psychiatric 
symptoms at the time of service examination conducted prior 
to service, no neuropsychiatric disorder was noted.  

3.  The available medical evidence does not establish the 
existence of an acquired psychiatric disability until many 
years after the veteran's active service.

4.  The preponderance of the medical evidence does not 
establish an etiological link between the veteran's current 
psychiatric disability, however diagnosed, and his military 
service.


CONCLUSION OF LAW

The veteran's psychiatric disability, to include claimed 
PTSD, is not a disability which was incurred in or aggravated 
by his military service, nor may a psychosis be presumed to 
have been incurred as result of service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Prior to his entrance into active service in December 1966, 
the veteran was given a comprehensive medical examination by 
the military.  At that time he described his present state of 
health as "poor," due to psychiatric problems and noted a 
medical history of depression, excessive worry, and nervous 
trouble.  He claimed that under the student health services 
at his college, he was under psychiatric care for nervousness 
and that his school studies had given him a lot of tension.  
The veteran was given a neuro-psychiatric consultation in 
which he asserted that he had stopped taking college courses 
because he had not felt right.  He claimed that he had 
suffered with nervousness, insomnia, and confusion.  The 
assessment of the examiner was "S-1."  The examination 
report under the listing for the psychiatric evaluation had 
markings in both the normal and abnormal boxes.  In the notes 
of the examination report, it was remarked that the veteran's 
psychiatric evaluation was determined to be "S-I."  The 
examiner found that the veteran was qualified for enlistment 
into the military service.  The psychiatric entry on the 
veteran's medical profile chart noted a "1."

The veteran was given a follow-up neuro-psychiatric 
evaluation by service examiners in July 1967.  It was 
reported that the veteran had made complaints of nervousness.  
He also complained of headaches, but his symptoms did not fit 
any medical entity.  It was found that the veteran's 
motivation was very poor but no disqualifying neuro-
psychiatric disorder was found on examination.  The 
assessment was "S-1."  

The service medical records compiled during the veteran's 
service are negative for treatment or diagnosis of a 
psychiatric disorder.  A separation examination was provided 
to the veteran in September 1971.  His psychiatric evaluation 
was reported to be normal.

The veteran was issued a U. S. Department of Defense (DD) 
Form 214 in September 1971.  His primary military specialty 
was referred to as an electronic mechanic.  The veteran's 
military awards included the Vietnam Campaign Medal, the 
Vietnam Service Medal, and the Republic of Vietnam Gallantry 
Cross (military unit citation).  His service personnel 
records noted that he served aboard the U.S.S. Delta, the 
U.S.S. Regulus, and the U.S.S. Oriskany.  A review of the 
veteran's performance record notes on only one occasion was 
his performance scored below 3.0.  In October 1970, the 
veteran's "professional performance" was evaluated as 2.8.  
The veteran was recommended for reenlistment by his evaluator 
in September 1971.  

In December 1990, the veteran filed a claim for a nonservice-
connected disability pension.  VA medical records dated from 
March to October 1990 were associated with his claims file in 
January 1991.  An outpatient record of March 1990 noted the 
veteran's complaints of depression, paranoia, and inability 
to cope with his environment.  He asserted that he had 
previously been diagnosed with schizophrenia.  The current 
diagnosis was also schizophrenia.  An outpatient record of 
mid-April 1990 noted a diagnosis of depression.  A 
psychiatric evaluation of the same date noted the veteran's 
complaints of feeling sick, worrying about his sick mother, 
and depression.  He claimed that despite his medical history 
which included a diagnosis for schizophrenia in 1967, he was 
accepted into military service.  It was noted that the 
veteran did not report any real combat history, but had 
served aboard an aircraft carrier.  The veteran was reported 
to have a college degree in aviation administration and a 
pilot's license.  He asserted that he had been unemployed 
since September 1989.  The examiner opined that he or she 
gravely doubted that the veteran was schizophrenic, but more 
likely suffered with major depression.  It was felt that the 
pre-service diagnosis for schizophrenia was probably to 
exempt the veteran from the draft.  An outpatient record of 
May 1990 noted an assessment of definite paranoid thinking.

The veteran filed a claim for service connection for PTSD in 
June 1991.  He claimed that he had recurrent nightmares that 
took place in dark places where people would have limbs 
severed in torturous situations.  The veteran also dreamed of 
falling out of the sky and waking up right before he would 
have hit the ground.  He also asserted that he had started 
college right after leaving the military in 1971, but did not 
finish his degree until 1985.  The veteran alleged that this 
delay was caused by his confusion.  He claimed that he had 
worked at more then 50 jobs since his separation from the 
military and was unable to keep any single job more than one 
year.  He alleged that he had always been a financial burden 
on his parents.  The veteran wrote that he was divorced from 
his spouse within six months of leaving active service and 
had not had a long term relationship since then.  It was 
alleged by the veteran that he had virtually no interpersonal 
relationship with his own son.  He claimed that he 
continually argued and alienated anyone who was close to him.  
The veteran blamed all of these problems on his experiences 
in Vietnam.   

In late June 1991, the RO sent the veteran a letter 
requesting that he submit evidence, both lay and medical, 
that he currently had a service-connected disability.  He was 
informed that his failure to submit this evidence could have 
an adverse effect on his claim for service connection.  In a 
separate letter of June 1991, the veteran was asked to submit 
details of his claimed in-service stressful events and 
medical evidence of his current psychiatric disorder.  He was 
again informed that his failure to submit this evidence could 
have an adverse effect on his claim for service connection.

A separate written statement was received from the veteran in 
July 1991.  He claimed that he had experienced nightmares 
since his military service.  The veteran asserted that he had 
served aboard the U.S.S. Oriskany in the Tonkin Gulf from 
1969 to 1971.  He claimed that while onboard this ship a 
number of fatal accidents occurred that were especially 
frightening.  Specific incidents included the crash landing 
of a F-8 fighter plane and a flight deck worker who was 
sucked into a jet intake.  It was related by the veteran that 
a piece of an aircraft hit the compartment wall of his 
sleeping quarters in the aft end of the ship.  He also 
claimed that a pilot, "Commander" [redacted], was shot down on 
a mission and this was reported to the crew.

A letter was received from the veteran in August 1991.  He 
reported that he had recently received a psychiatric 
evaluation at a VA facility.  The veteran noted that this 
examiner had asked him if he had been an officer or enlisted 
person during his active service and if he had ever been in 
the military.  It was opined by the veteran that these 
questions were purposely asked to prejudice his claim.

The veteran was afforded a series of VA examinations in July 
1991.  His complaints included depression.  A VA social 
worker evaluation noted that the veteran was currently 
unemployed.  Prior to entering the military, the veteran had 
attended college.  During this period, the veteran claimed 
that he had problems with his girlfriend, maintaining his 
college work, and pressure from his local draft board 
regarding his deferment.  He asserted that he had been 
treated by a private psychiatrist who had diagnosed 
schizophrenia.  The veteran noted that he eventually entered 
the military and his psychiatric problems had been found not 
to exempt him from military service.  While in the military, 
the veteran noted that he had been assigned to the U.S.S. 
Oriskany and had served on three tours off the coast of 
Vietnam.  He conceded that his ship was never attacked by the 
enemy.  The veteran's worst experience in the military had 
been witnessing an F-8 aircraft being sheared in the middle 
while landing on his ship.  The pilot reportedly was never 
found.  It was acknowledged by the veteran that he had never 
been treated for any psychiatric problems while in the 
military.  After leaving the military, he claimed that he was 
soon divorced from his spouse, estranged from his son, took 
over 10 years to complete a bachelors' degree program, and 
could not maintain a stable personal relationship or job.  

A VA psychiatric examination was given to the veteran in 
August 1991 by a fee basis physician.  The veteran claimed 
that during his military service he was an avionics 
technician.  He reported only minimal treatment for his 
claimed psychiatric problems.  The examiner opined that the 
veteran's symptoms were consistent with diagnoses for either 
generalized anxiety disorder or PTSD.  However, the examiner 
felt that the veteran had not reported a pattern of exposure 
to traumatic situations that would allow the use of a 
diagnosis for PTSD.  It was noted that the examiner had 
reviewed the veteran's claims file.  

In January 1992, the RO contacted the National Personnel 
Records Center (NPRC) and again requested that all of the 
veteran's service medical records be forwarded to the VA.  
The NPRC responded in February 1992 that all available 
records had previously been sent to the RO.

By rating decision of March 1992, the RO denied service 
connection for PTSD.  The veteran submitted a letter in early 
May 1992 in which he claimed that the military should have 
found him unfit for service at the time of his entrance.  He 
asserted that prior to entering the military he had been 
under psychiatric care.  The veteran alleged that he had been 
pressured to say everything was "OK" so that he could 
escape the stigma of prolonged mental care.  

At his hearing on appeal in August 1992, the veteran 
testified that his psychiatric symptoms included depression, 
loss of interest in work and other activities, anger, 
anxiety, and mistrust.  The veteran also noted that he had 
nightmares about being in a dark place that he related to 
working below deck on a ship while in the military.  He 
claimed that he had not worked in the last three years.  The 
veteran alleged that his depression affected his job 
performance and resulted in him not having the motivation to 
get and keep a job.  He testified that the longest period of 
employment he had since leaving the military was working as a 
bill collector for a bank for eleven months.  The veteran 
noted that he was fired from this job because of his 
absenteeism.  When asked about his reason for not attending 
his work, the veteran replied that "I don't feel like going 
to work today, so I'm not going to go."  He also claimed 
that he could never adapt to his work environments and felt 
distrustful and angry at the people supervising him.  It was 
asserted by the veteran that he entered college soon after 
leaving the military but did not finish his college degree 
until 1985.  He reported that his degree was in "Industrial 
Technology."  The veteran testified that he currently lived 
with his mother who supported him financially and he spent 
his day performing household chores, watching television, and 
reading.

The veteran testified that he had been exposed to stressors 
while serving aboard a U.S. Navy aircraft, U.S.S. Oriskany.  
One of these stressors was the death of a "Commander" 
[redacted] on a mission over Vietnam.  He acknowledged that he 
had not known this individual personally and he had not 
actually witnessed the death of this person.  The veteran 
reported that he had heard of this person being missing in a 
ship-wide announcement by the Captain of the Oriskany.  He 
claimed that he had witnessed either an A-4 or A-7 aircraft 
takeoff from the carrier when its pilot soon ejected from the 
aircraft.  The veteran asserted that the aircraft then 
crashed into the ocean, but the pilot was recovered.  He 
alleged that at times he would have strong memories of these 
incidents, but then go for periods of months without thinking 
about them.  The veteran reported that while in the military 
he worked as an avionics technician with his duties primarily 
below deck on U. S. Navy ships.

At the hearing, the veteran submitted a VA outpatient record 
dated in March 1982.  It was noted that this record was 
prepared based on a staff meeting of the mental health clinic 
after a review of the veteran's chart.  The veteran was found 
to suffer with chronic anger, confusion, depression, 
alienation, and numerous "unresolved conflicts" concerning 
his "combat" in Vietnam.  It was noted by the writer that 
due to the veteran's present symptomatology and history, the 
mental health clinic staff had given him a diagnosis of PTSD 
since 1971 that had resulted from his Vietnam experiences.  
The writer reported that the veteran had refused in-patient 
treatment.

A supplemental statement of the case (SSOC) was issued to the 
veteran in September 1992.  He was informed that his claim 
for service connection for PTSD had again been denied.  It 
was acknowledged that the VA outpatient record had reported a 
diagnosis for PTSD, however, it was found that the evidence 
of record did not support such a diagnosis as the veteran was 
not directly involved in combat or personally knew the 
servicemembers who were missing or killed.

A written statement was received from the veteran in late 
September 1992.  He contended that the RO could not refute a 
diagnosis made by a VA healthcare professional.  The veteran 
asserted that all of his claimed symptoms were typical of 
PTSD.  He also argued that no direct involvement in combat 
did not preclude the granting of service connection for PTSD 
based on other types of stressful events.

The veteran's representative submitted written contentions in 
December 1992.  It was argued that the veteran's service 
medical records had noted a pre-existing psychiatric 
disability at the time of his entrance into active duty.  The 
representative contended that the rigors and life-threatening 
situations of military service might easily have aggravated a 
pre-existing psychiatric disorder or caused PTSD in a "pre-
disposed" or a more psychologically vulnerable individual.  

The VA arranged in July 1994 for the veteran to received a 
psychiatric examination from a private psychiatrist.  The 
veteran's history included his claimed pre-service treatment 
for schizophrenia.  He noted that prior to his military 
service he could not pass his college level courses and had 
always felt a little depressed since adolescence.  The 
examiner noted the following:

[The veteran] tends to blame the "memory 
of Vietnam" for his problems, since they 
interfere with his function as an 
"independent" person.  He, himself, 
admits he is not sure how this would be 
so.  He feels that maybe his memories of 
Vietnam have changed his motivation and 
make him more bored and make for a lack 
of interest, but he admits that he had 
these problems prior to the service; 
furthermore, he feels that he had these 
problems stretching way back to 
childhood.

Psychological testing noted mild nervous symptoms and 
significant depression.  The diagnoses were dysthymia of 
early onset and a personality disorder possibly secondary to 
a long-standing depression.  It was opined that the veteran's 
psychiatric disorders existed prior to his military service 
and that his dysthymia dated back to his childhood.  The 
examiner noted that the veteran's claims file was not 
available for review.  It was noted that the veteran felt 
that he did not need psychiatric treatment.

In January 1995, the Board remanded this case for development 
of the veteran's SSA medical records, verification of his 
claimed stressors, and another VA psychiatric examination.  
By letter of February 1995, the RO contacted the veteran and 
requested that he submit more detailed information regarding 
his claimed stressors.  This information was requested to 
include specific names and dates of those involved.  He was 
informed that his failure to submit this information could 
result in an adverse action regarding his claim for service 
connection.  

A written statement was received from the veteran in January 
1995 that discussed his claimed in-service stressors.  He 
claimed that the first person he had known that died as a 
result of the Vietnam War was a "Commander" [redacted] who had 
been shot down on a low level attack over Vietnam in 1969.  
The veteran reported that a F-8 "Crusader" had crashed 
landed on the deck of his ship which resulted in this 
aircraft overshooting the deck and hanging off the edge of 
the ship by an arresting wire.  It was noted that the pilot 
of this aircraft was recovered.  Another F-8 aircraft had 
broken apart during a landing on the ship resulting in the 
forward section with the pilot crashing into the ocean.  He 
reported that another crew member had been sucked into the 
intake of a jet aircraft.  The veteran acknowledged that he 
had not witnessed this event, but had been told about it by 
another servicemember.  He claimed that a Lieutenant (Lt.) 
[redacted] had been blown off the deck of his ship by the exhaust 
blast of a jet engine.  The veteran asserted that Lt. 
[redacted]'s body was never recovered.  It was claimed that a Lt. 
[redacted] was shot while on liberty in the Philippines.  
The veteran acknowledged that he had not witnessed this 
shooting.  Finally, the veteran noted that an aircraft had 
hit the edge of his ship resulting in the landing gear 
impacting the wall of his sleeping compartment.  He asserted 
that he had requested that his sleeping quarters be changed 
after this incident.  The veteran alleged that all of these 
incidents happened aboard the U.S.S. Oriskany between 1969 
and 1971 while it was deployed on three combat cruises to 
Vietnam.  He further opined that these incidents had led to 
his current PTSD.   

The RO received in January 1995 a copy of a SSA decision 
dated in May 1992 that had awarded the veteran a disability 
benefit.  It was noted that the veteran's psychiatric 
disabilities included dysthymia and PTSD.  Enclosed with this 
decision were the medical records relied on by the SSA in 
awarding the veteran's benefit.  These records included VA 
medical records dated from April 1990 to May 1991 that 
contained outpatient psychiatric notes that had been 
previously reviewed by the RO.  Also attached to the SSA 
decision was an October 1990 SSA general medical examination.  
No skin disorder was diagnosed.  In an SSA psychiatric 
examination of November 1990, the veteran complained of 
depression over something that had happened to him in 
college.  He claimed he had become depressed after one of his 
college instructors was forced to quit his job in 1984.  The 
veteran related no history regarding his military service.  
No psychiatric diagnosis was rendered.  

Another letter was sent to the veteran from the RO in 
September 1995.  In this letter, he was again requested to 
submit detailed information regarding his claimed in-service 
stressors.  He was informed that his claimed stressors could 
be corroborated by lay statements from fellow servicemembers.  
The veteran was warned that his failure to submit this 
evidence could have an adverse effect on his claim.  In 
November 1995, the RO requested that the U. S. Army and Joint 
Services Environmental Support Group (ESG)(now known as the 
U. S. Armed Services Center for Research of Unit Records) 
verify the veteran's claimed stressors.  

A response was received from the ESG in August 1996.  The ESG 
reported that, after a review of the histories and ship logs 
of the U.S.S. Oriskany, it was able to verify that a Lt. 
[redacted] flew into the ground on a strafing mission 
in July 1969.  In August 1969, an aircraft crashed into the 
sea one mile from the U.S.S. Oriskany after takeoff.  The 
pilot was able to eject from the aircraft and was recovered 
alive.  In October 1969, a seaman was sucked into the intake 
of a F-8 aircraft and survived with injuries.  In June 1970, 
the ESG found that a seaman had been blown off the deck of 
the ship by an engine exhaust blast and was recovered.  
However, this seaman was not named "Lt. [redacted]."  It was 
reported that the ESG could not verify the shooting of a Lt. 
[redacted].  

In November 1996, the RO requested the veteran's VA medical 
records from the veteran's local VAMC.  The VAMC responded in 
December 1996 that the veteran's records were no longer 
available.  

The veteran was afforded a VA psychiatric examination in 
October 1996.  During the interview, the veteran repeated his 
claimed stressors to include the death of Lt. [redacted], the 
crash of an aircraft soon after launch from his ship, a plane 
crash landing on the ship and left dangling over the side, 
and pieces of aircraft hitting the wall of his sleeping 
compartment after a crash landing.  It was noted by the 
examiner that they spent a lot of time discussing the 
veteran's claimed stressors.  He also claimed that the ship 
he served on, the U.S.S. Oriskany, was "dirty, old and 
falling apart."  The veteran alleged that the ship's 
conditions were so bad that a "chief" jumped into the 
ocean.  He again noted that he had been diagnosed with 
schizophrenia prior to entering service, but now claimed that 
he had entertained the idea of suicide just before he was 
inducted.  The examiner found the veteran to be a reliable 
historian.  The veteran currently complained of being 
depressed because of his mother's advanced age and his 
inability to work.  He claimed that he had been suicidal off 
and on for years.  The examiner reported that the veteran had 
continuously cried through the interview.  It was noted that 
the veteran felt helpless and hopeless and blamed the 
government for his current position.  The diagnosis was 
dysthymic disorder with some paranoid features.  It was 
opined by the examiner that the stressors enumerated by the 
veteran did not warrant or justify a diagnosis of PTSD.  The 
examiner reported that the veteran's claims file had been 
reviewed.  

In an SSOC of December 1996, the veteran was notified by the 
RO that his claim for service connection for PTSD had again 
been denied.  The RO determined that the current medical 
evidence did not establish that the veteran's claimed 
stressors had resulted in PTSD.  By rating decision of May 
1997, the RO denied the veteran's claims for service 
connection for a psychiatric disorder other than PTSD.  It 
was determined that the veteran's current psychiatric 
disorder was first diagnosed many years after separation from 
the military and there was no medical evidence linking it to 
his military service.  In June 1997, the veteran filed a 
notice of disagreement regarding the issue of service 
connection for a psychiatric disability other than PTSD.  

The veteran's representative filed written arguments in 
October 1997 that contended that the veteran had been exposed 
to combat and that the RO had failed to properly apply the 
provisions of 38 U.S.C.A. § 1154(b) to his claims for service 
connection.  In a brief submitted directly to the Board in 
November 1997, the veteran's representative noted that the 
Court had recently issued a decision in the case of Cohen v. 
Brown, 10 Vet. App. 128 (1997), regarding the adjudication of 
claims for service connection for PTSD.  It was contended 
that the RO's handling of the veteran's claim had not met the 
requirements of this precedent decision.  The Board issued a 
remand in December 1997 directing the RO to develop the 
veteran's pre-service and post-service medical records and 
readjudicate the veteran's claim for service connection under 
the guidelines of the Cohen decision.

In a VA Form 9 received in December 1997, the veteran argued 
that his pre-service schizophrenia had been permanently 
aggravated by his military service.  The RO sent the veteran 
letters in December 1997 requesting him to identify and 
submit signed release forms for his pre-service and post-
service medical records.  He was informed that his failure to 
provide this evidence could have an adverse effect on his 
claims for service connection.  In January 1996, the RO sent 
letters and signed release forms received from the veteran to 
multiple healthcare providers.  The veteran himself was also 
contacted and informed of these request.  He was notified 
that while the VA had a duty to assist him in gathering this 
evidence, it was still ultimately his responsibility to 
ensure that this evidence was received by the VA.  

Private medical records dated from April 1993 to November 
1997 were received in late January 1998.  An outpatient 
record of June 1996 noted that the veteran's assessment 
included chronic anxiety.  A cardiovascular consultation 
reported medical histories of situational depression and 
PTSD.  

A response from a state college health center in February 
1998 reported that it did not have any of the veteran's 
medical records available.  It was noted that a patient's 
medical records were destroyed seven years after his or her 
last visit.  Also in February 1998, the Las Vegas VAMC 
responded that there were no medical records available on the 
veteran.  

In late February 1998, a VAMC in California sent the 
available medical records on the veteran's treatment to the 
RO.  These records were dated from May 1990 to November 1991.  
Outpatient records dated in September 1990 and October 1991 
noted that the veteran had a past medical history of 
depression.  

A memorandum from the veteran's representative dated in March 
1998 reported that the veteran's attempts to retrieve his 
pre-service medical records had been unsuccessful.  Attached 
to this memorandum was a letter from the veteran that noted 
he was still awaiting a response from the appropriate 
healthcare facility.  Enclosed was a photocopy of a U. S. 
Postal Service return receipt addressed to this facility.  

The veteran was provided two VA psychiatric examinations in 
September 1998 conducted by separate psychiatrists.  The 
first examination noted the veteran's claim that he had not 
worked in the last nine years.  He asserted that, prior to 
that time, he was unable to keep a long-term job because of 
his poor concentration.  However, the veteran later 
acknowledged that he was able to concentrate on things that 
interested him.  It was noted that the veteran had 
experienced psychiatric symptomatology for a "number of 
years," primarily depression.  He reported that prior to 
entering the military he had been treated for schizophrenia 
and felt he should not have been taken into active service 
because of his psychiatric problems.  The veteran asserted 
that prior to entering the military he could not function 
because he was afraid of dying.  It was noted by the examiner 
that this fear of dying had to do with being drafted into the 
military.  The veteran claimed a history of PTSD.  The 
veteran's stressors were noted to be learning of the death of 
a "Commander" [redacted], witnessing the crash of an A-4 
aircraft soon after taking off from his ship, and a crash 
landing on the ship of a F-8 aircraft that resulted in the 
front half of the aircraft splitting off and falling into the 
sea.  The veteran maintained that his sleeping quarters were 
only 50 feet below deck and on the stern of the ship.  He 
asserted that he could hear the planes landing on the ship 
while he tried to sleep and was afraid that one of them would 
crash into his sleeping compartment.  It was commented by the 
examiner that it appeared that the veteran never experienced 
direct combat while in the military.  The veteran alleged 
that he had infrequent nightmares of being inside an aircraft 
carrier or being in the place of "Commander" [redacted] when he 
crashed.  He reported that he became very depressed during 
the Gulf War because he was afraid he would be recalled to 
active duty and he experienced psychological distress that 
was cued by airplanes.  However, the examiner noted that the 
veteran was a licensed pilot last flying in 1984 and had 
worked as a baggage handler for a major airline in 1987.  He 
claimed that he no longer flew airplanes because he was 
afraid he would crash.  It was noted by the examiner that 
during the veteran's interview he would frequently look at a 
picture of an airplane on the psychiatrist's wall.  The 
veteran's mood and affect were depressed; however, after the 
interviewer had asked the veteran about past presidents he 
began to laugh and tell a joke about the President.  The 
diagnosis was dysthymic disorder.  It was noted that the 
examiner had reviewed the veteran's claims file.

Another VA psychiatric examination was given to the veteran 
in late September 1998.  The veteran claimed that he had 
received pre-service psychiatric treatment while in college.  
He claimed that at that time he had been diagnosed with 
schizophrenia.  The veteran alleged that this diagnosis had 
not prevented him from serving in the military and that his 
treating psychiatrist was somehow responsible for him being 
inducted.  He claimed that while serving in the military he 
had felt like he was in a fog and had difficulty thinking and 
concentrating.  He also indicated that he had received post-
service psychiatric treatment for dysthymic disorder with 
paranoid features.  The veteran felt that his experiences in 
the military had affected him throughout his life and had 
made it very difficult for him function.  It was reported by 
the examiner that the veteran had related similar stressors 
in this interview about crashed aircraft and the deaths of 
officers on his ship that had been described in previous 
examinations.  In addition, the veteran claimed that one of 
his stressors had been when three seamen jumped over board 
before his ship left San Francisco Harbor.  The veteran 
asserted that he occasionally had dreams about his stressors 
and that reports of plane crashes reminded him of his 
stressors.  He also claimed that documentaries that showed 
bombs going off made him fearful and he would avoid these 
scenes.  However, the examiner noted that despite the 
veteran's military experiences he still maintained an 
interest in aviation.  The veteran acknowledged that he had a 
pilot's license and over 250 hours of flight time.  He 
reported that he no longer flew airplanes because he 
"thought that perhaps he was afraid of crashing."  The 
veteran also opined that his medical conditions would now 
preclude him from flying.  He was reported to have obtained a 
college degree in "aviation administration" in 1985, but 
claimed that a career in this field had not worked out.  

After an examination of the veteran and a review of the 
claims file, the examiner opined that while the veteran 
related his psychiatric complaints to events in his military 
service, the veteran had a history of difficulty in his 
thought processes that preceded his military service.  The 
following was noted by the examiner:

It is difficult to establish a definite 
link between the patient's current 
symptoms and the trauma he alleges that 
he observed.  However it is important to 
note that the incidents that he referred 
to [are] certainly plausible therefore if 
it is given that the patient's 
observations were correct and he did 
witness actual or threatened death or 
serious injury or threat of the physical 
danger of others...I can not say that the 
patient meets criteria...for post traumatic 
stress disorder...

The diagnoses were dysthymic disorder and a personality 
disorder with trace of schizotypal and dependent personality.

A SSOC was issued to the veteran in October 1998 informing 
him that the RO had again denied his claims for service 
connection for PTSD, a psychiatric disability, and chloracne 
as a residual of exposure to Agent Orange.  The RO determined 
that the evidence did not reveal a stressor sufficient to 
support a diagnosis of PTSD and no confirmed diagnosis of 
PTSD was of record.  Finally, the RO determined that the 
evidence failed to establish that the veteran had a chronic 
psychiatric disorder during his military service.  


II.  Service Connection for a Psychiatric Disability to 
Include PTSD.

a.  Applicable Criteria.

The Board finds that the veteran's claim for service 
connection for a psychiatric disability is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that an attempt has been made to 
develop all relevant facts.  Unfortunately records of pre-
service treatment, which might have shed some light on this 
claim, do not appear to be available.  No other treatment 
sources have been identified; therefore the Board finds that 
no further development is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a) (West 
1991).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  A 
psychosis will be recognized as service connected, although 
not otherwise established as incurred in service, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for active 
service; except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b) (1998).  See Doran 
v. Brown, 6 Vet. App. 283 (1994).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service when there is an 
increase in the said disability during this service.  Service 
connection will not be granted for a pre-existing disability 
when there is a specific finding that the increase in the 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (1998).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).

The Court held in Cohen v. Brown, 10 Vet. App. 128 (1997), 
that if a veteran has received a diagnosis of PTSD from a 
competent medical professional, the VA must assume that this 
diagnosis was made in accordance with the applicable 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  [See 
also Diagnostic and Statistical Manual of Medical Disorders 
(4th ed. 1994)].  If the veteran has received such a 
diagnosis, the VA can only reject it based on a finding that 
the preponderance of the evidence is against: 1) a PTSD 
diagnosis, 2) the occurrence of the in-service stressor(s), 
or 3) the connection of the present condition to the in-
service stressor.  The Court also ruled that the provisions 
of 38 C.F.R. § 3.303(f) must be considered in conjunction 
with the presumptions granted a veteran under 38 U.S.C.A. 
§ 1154(b), if appropriate. 

38 U.S.C.A. § 1154(b) provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, condition, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary. 


b.  Analysis.

Initially, the undersigned notes that the Court's recent 
decision in Stegall v. West, 11 Vet. App. 268 (1998), held 
that the Board's remand confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  In 
the Board's remand of December 1997, the RO was instructed to 
determine which of the veteran's claimed stressors were 
verified and in the instructions to the VA psychiatric 
examiner note these stressors and request that it be 
determined if they had an etiological link to the veteran's 
claimed PTSD.  The undersigned finds that the VA examiners in 
September 1998 noted a detailed history of the veteran's 
claimed stressors and symptomatology.  They also had a chance 
to review the veteran's claims file which contains an August 
1996 letter from the ESG that reported which of the veteran's 
claimed stressors had been verified.  Thus, the Board's 
request was essentially accomplished and appellate 
consideration at this time will not prejudice the veteran's 
claim.

The Board will first address the veteran's claim with respect 
to PTSD, which he argues developed as a result of stressors 
he experienced during his military service.  He has never 
alleged that he directly engaged in combat with the enemy and 
the Board does not find that he did so.  He received no 
combat awards or decorations and has conceded that his ship 
was never under attack.  Thus the benefit of 38 U.S.C.A. 
§ 1154(b) is not extended to him.  Nonetheless he did proffer 
some stressors and verification of them was undertaken.  The 
only stressors that appear to have been directly experienced 
by the veteran was watching an aircraft crash into the sea 
soon after launch, witnessing an aircraft break-up on 
landing, and hearing parts of a crashed aircraft hit the 
outer compartment wall of his sleeping quarters.  He has 
acknowledged that information related to all of his other 
claimed stressors was furnished to him by secondary sources.  

With this in mind, the Board notes that there is only one 
post-service diagnosis for PTSD which was recorded in the VA 
outpatient medical record of March 1992.  This outpatient 
record failed to identify specifically the stressors on which 
the staff had based the diagnosis of PTSD, other than 
"combat" service in Vietnam.  As discussed above, there has 
been presented no credible evidence that the veteran had 
combat service.  Since the diagnosis rested on an erroneous 
history, it has little probative value.  Reonal v. Brown, 
5 Vet.App. 458 (1993).  A bare transcription of lay history 
is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet.App. 406 (1995).  While the SSA 
decision of August 1992 found that the veteran did suffer 
with PTSD, this appears to be based on the veteran's own 
claims contained in his VA medical records.  In fact, the 
SSA's own psychiatric evaluation hardly mentioned the 
veteran's military service and failed to provide a diagnosis.  
During this evaluation, the veteran claimed that his current 
psychiatric disability started in the mid-1980s as a result 
of his post-service college experiences.  He failed to 
discuss any of the claimed stressors he had brought up before 
VA examiners.

More importantly, multiple comprehensive psychiatric 
examinations before and after this date failed to identify 
sufficient stressors or symptomatology to warrant a diagnosis 
for PTSD.  Many of these examiners noted the veteran's 
claimed stressors (both verified and unverified) and had 
access to the veteran's medical history on which to make 
their decisions.  They concluded that the veteran did not 
have PTSD. Following a careful weighing of all the evidence, 
both positive and negative, the Board finds that the 
preponderance of the medical evidence shows that the veteran 
does not currently have PTSD.  Under these circumstances, his 
claim for service connection for this disorder must be 
denied.

Turning our attention to the claim for service connection for 
psychiatric disability other than PTSD, the Board recognizes, 
at the outset, that the veteran has claimed that prior to his 
military service he received a diagnosis of schizophrenia.  
In fact when examined by the military in December 1966, well 
before he entered service, he offered psychiatric complaints 
and claimed that his (mental) health was poor.  Despite such 
complaints, 2 psychiatric examinations conducted before he 
entered active duty were negative for psychiatric illness.  
Although he claimed that he received pre-service psychiatric 
treatment while at college, these records have been reported 
to be unobtainable.  While the veteran as a lay person is 
competent to provide evidence of symptomatology, he is not 
competent to provide a diagnosis or an opinion on etiology.  
Zang v. Brown, 8 Vet. App. 246 (1995).  Whatever the true 
state of the veteran's mental health before service entry, 
which cannot be fully ascertained from the records VA has 
been able to secure, for the purpose of considering his claim 
for service connection for psychiatric illness, he is 
presumed sound at entry onto active duty, under the pertinent 
law and regulations.

38 C.F.R. § 3.304(b) states that the presumption of soundness 
at entry cannot be rebutted except by a showing of clear and 
unmistakable evidence to the contrary.  It was opined by the 
veteran's psychiatric examiners of April 1990, July 1994, and 
September 1998 that his psychiatric disorder pre-existed his 
military service.  However, since the veteran's claimed pre-
service psychiatric records are no longer available for 
review, these opinions were clearly based on the veteran's 
own assertions of his medical history.  The Court held in 
Paulson v. Brown, 7 Vet. App. 466 (1995), that a veteran's 
account of a prior condition is an inadequate basis upon 
which to conclude that he had a condition that pre-existed 
his military service.  (And in fact, the examiner of April 
1990 noted that he or she did not have access to the 
veteran's medical history.)  As the veteran's pre-service 
medical records are unavailable to confirm symptoms or 
diagnosis that existed at that time, that the contemporaneous 
military psychiatric examinations found the veteran to be 
normal, and that the post-service medical opinions opining a 
pre-service existence of the veteran's psychiatric disorder 
were based solely on the veteran's recited history; the 
undersigned finds that the latter opinions are not clear and 
convincing evidence that the veteran's psychiatric disorder 
pre-existed his military service. 

There is no objective evidence that the veteran exhibited 
manifestations of psychiatric illness while on active duty or 
during the one year presumptive period thereafter.  He was 
not treated or diagnosed with a psychiatric disability during 
his military service or within one year of his separation.  
Neither has the veteran claimed that he received such a 
diagnosis during this time.  The medical evidence indicates 
that the veteran was not diagnosed with a psychiatric 
disability until many years after his separation from active 
service.  Therefore, the presumption found at 38 C.F.R. 
§ 3.307 regarding a psychosis are not applicable to the 
current case.  

Finally, there is no evidence which persuasively establishes 
that the current psychiatric disorder, however diagnosed, is 
linked in any way to the veteran's military service.  After 
weighing all the evidence, both positive and negative, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.


REMAND

The veteran was notified in a SSOC of October 1998 that his 
request to reopen his claim for service connection for a 
cardiovascular disability, to include hypertension, on the 
basis of new and material evidence had been denied.  The RO's 
reason for denial was that there was no "reasonable 
possibility" that the new evidence submitted in connection 
with the current claim would change its previous decision.  

Regulations at 38 C.F.R. § 3.156(a) (1998) provide, in 
pertinent part, that in order to reopen a claim for service 
connection, there must be added to the record new and 
material evidence which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Court has held that, 
once a denial of service connection has become final, the 
claim cannot subsequently be reopened unless new and material 
evidence has been presented.  See Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Board notes that, until recently, the case law of the 
Court mandated that under the Manio analysis the VA must 
consider whether, in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); see Evans 
v. Brown, 9 Vet. App. 273 (1996).  However, the U. S. Court 
of Appeals for the Federal Circuit has recently held that 
this judicially created standard is inconsistent with the 
language 38 C.F.R. § 3.156(a) (1998) and has overruled the 
extension of the Manio analysis that was first articulated by 
the Court in Colvin.  See Hodge v. West, 155 F. 3d. 1356 
(Fed. Cir. 1998).  Inasmuch as the October 1998 SSOC 
furnished by the RO to the veteran and his representative was 
based, in part, on the standard which was struck down in 
Hodge, a remand is necessary to allow the RO to apply the 
standard set forth therein.

Also developed for appellate review is the issue of service 
connection for chloracne as a residual to exposure to a toxic 
herbicide.  First of all, there is conflicting evidence as to 
whether the veteran currently has chloracne.  While recent VA 
examination in 1998 revealed a number of other skin disease 
diagnoses, the Board cannot ignore the July 1991 letter to 
the veteran from a VA physician following an Agent Orange 
examination, in which the veteran was advised that the 
results of examination and laboratory tests showed that he 
had chloracne.  Chloracne is one of the presumptive diseases 
associated with exposure to certain herbicide agents under 
38 C.F.R. § 3.309(e).  However, in order for the veteran to 
be considered for the benefit of the presumption regarding 
this type of exposure it must be established that he served 
in the Republic of Vietnam during the Vietnam Era.  The 
veteran in the present case has claimed that he served off 
the coast of Vietnam on three cruises in a U. S. Navy 
aircraft carrier.  His service personnel records verify these 
claims.  However, the veteran has never claimed that he 
actually set foot in Vietnam.  According to a VA General 
Counsel opinion, service by a veteran in a deep water naval 
vessel off the coast of Vietnam is not qualifying service 
under the provisions governing presumptions for exposure to 
toxic herbicides.  VAOPGCPREC 27-97 (July 23, 1997).  Based 
on the evidence of record, the veteran's service offshore on 
a U. S. Navy aircraft carrier does not appear to qualify as 
service in the Republic of Vietnam under the provisions of 
38 C.F.R. §§ 3.307 and 3.309.  A review of the SOC and SSOCs 
issued to the veteran regarding his claim for chloracne 
indicates that he had not been appropriately notified of the 
above General Counsel opinion. The veteran should be apprised 
of the precise legal criteria which have an effect on his 
appeal in order to ensure that his due process rights are not 
violated.  

Although there has been presented no evidence that chloracne 
or other acneform disease consistent with chloracne was 
manifest to the requisite degree within one year after the 
last presumed exposure to Agent Orange, the veteran could 
establish entitlement to service connection by showing by 
showing directly that his skin condition was caused by Agent 
Orange or other herbicide exposure in service.  The 
provisions in statute and VA regulations that allow service 
connection through presumptions are not intended to limit 
service connection to circumstances in which those 
presumptions apply.  The United States Court of Appeals for 
the Federal Circuit held that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. 98-
542, § 5, 98 Stat. 2725-29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation, even if there is no entitlement to 
the presumption of service incurrence.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  

In this regard, the veteran has made vague claims that he was 
exposed to herbicides while serving aboard a U. S. Navy 
aircraft carrier, but has failed to provide the details of 
these incidents or corroborating evidence.  On remand, the 
veteran should be requested to provide such evidence.  

Based on the above analysis, the case is REMANDED to the RO 
for the following actions:

1.  The veteran should be contacted and 
asked to provide as much additional 
detail as possible regarding the 
circumstances of his claimed exposure to 
toxic herbicides during his military 
service, to include whether he had 
qualifying service in Vietnam.  He should 
also be asked to submit alternative 
sources of information to verify this 
claimed exposure.  The veteran should be 
informed that these alternative sources 
could include, but are not limited to, 
private medical records; military 
records, especially orders for duty 
assignment on the ground in Vietnam; 
testimonials from fellow servicemembers 
and/or family members; and copies of 
contemporaneous personal diaries, 
journals, or letters.  The RO should 
inform the veteran that his failure to 
submit this evidence could have an 
adverse effect on his claim for service 
connection for chloracne as a residual of 
exposure to toxic herbicides.

2.  The veteran should also be contacted 
and asked to submit details of the 
manifestations of any skin disorder that 
existed within one year of his separation 
from the military. The RO should also 
request the veteran to identify all 
healthcare providers who treated his 
claimed skin disorder from the time of 
his separation from the military to the 
present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
When the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Treatment records from any 
identified VA facility should also be 
obtained.  All physicians or facilities 
contacted should be requested to provide 
responses to the RO if the requested 
records do not exist.  The veteran should 
also be informed that it is his ultimate 
responsibility to provide this evidence 
to the VA and his failure to do so could 
have an adverse effect on his claim for 
service connection.  Any records obtained 
from these requests should be associated 
with the claims folder.

3.  In the event evidence developed 
pursuant to the actions above establish 
that the veteran had qualifying service 
in Vietnam, or otherwise was exposed to 
herbicides in service, the RO should 
provide the veteran with a VA dermatology 
examination.  The veteran's claims file 
and a copy of this remand should be 
provided to the examiner so that he or 
she can review the veteran's medical 
history.  The VA examiner should provide 
a medical opinion for the record as to 
the correct diagnosis(es) of any current 
skin disorder(s) and whether any of the 
found disorders are etiologically linked 
to exposure to a toxic herbicide during 
the veteran's military service.  If it is 
the examiner's opinion that the veteran 
does not currently have a skin disorder 
that is in anyway related to his military 
experiences, this fact should be 
specifically noted on the examination 
report.  All findings, opinions, and 
bases therefor should be set forth in 
detail.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

5.  After all development noted above has 
been completed, the RO should review the 
record and readjudicate the issues of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for a cardiovascular 
disability to include hypertension; and 
entitlement to service connection for 
chloracne as a residual of exposure to a 
toxic herbicide.  

a.  Regarding the cardiovascular 
disability, the RO is directed to 
make a decision on the issue based 
on the Court's holding in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998) 
and on 38 C.F.R. § 3.156 (1998).

b.  Regarding the veteran's claimed 
chloracne, the RO is directed to 
evaluate this claim on the most 
recent applicable laws and 
regulations to include 38 C.F.R. 
§§ 3.307(a)(6) & 3.309(e) and 
VAOPGCPREC 27-97 (July 23, 1997).

If any of the RO's decisions on these 
issues remains adverse to the veteran, 
then a SSOC should be issued to the 
veteran and his representative.  The SSOC 
should detail all applicable laws, 
regulations, and General Counsel opinions 
used in arriving at the adverse decision.  
They should be given the opportunity to 
respond within the applicable time.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

